DISMISS; Opinion issued November 14, 2012.




                                                                In The
                                                  tntirt         nf Appia1
                                 3cm!!         OIitrirt øf ixaz at tkitta

                                                     No. (>5-1 1-01 142-CV


  ADDISON LIMOS LLC, MAHMOOD GHASREK11ALILI D/BIA ADDISON XPRESS
        CAR & LIMOUSINE SERVICE, AND FATEMA FAIYAZ, Appellants

                                                                    V.

                                     CINEMACAR LEASING, INC., Appellee


                               On Appeal from the 298th Judicial District Court
                                            Dallas County, Texas
                                     Trial Court Cause No. 2010-07004


                                        MEMORANDUM OPINION
                               Before Justices O’Neill, FitzGerald, and Lang-Miers
                                            Opinion By Justice O’Neill

         Appellee Cinemacar Leasing, Inc. filed a motion to dismiss appeal as moot based on the

recent memorandum opinion out of the Second District Court of Appeals involving the same issues

and facts. See Mahmood Chaseekhalili and Fatema Faiyac v. Cinernacar Leasing, Inc., 02-1 1—

00454-CV, 2012 WL 3207247 (Tex. App.—Fort Worth, Aug. 30, 2012) (mem. op.).’ Appellee

contends a ruling from this Court may result in contradictory andlor duplicative rulings on the same

facts and issues in dispute.




   \Vhile there is a discrepancy in the spelling of appellant Mahmood’s last name, neither pay has indicated he is not the same person
   1
       VVe ordered appellants to tile a response by October 29. 201 2 and it we di(l not receive one.

we inlormed appellants the Court “shall considerthe motion and proceed accordingly’’ when the case

was submitted. Appellants failed to file a response.

       After reviewing the facts and issues raised in this appeal with the facts and issues decided

1w the Second District (ourt of Appeals. we agree with appellee that appellants appeal is moot.

Accordingly. appellee’s motion is granted and we disniiss this appeal. TEX. R.   APP.   P. 42.3(a).

                                                                 -        4/)




                                                       JUSTICE




Ill l42F.P05




                                               —7—
                                tønrt uf 4qJ1Lzta
                       2FiftI! Outnct uf ixaa It Li11a
                                      JUDGMENT
ADDISON LIMOS LLC, MAHMOOD                         Appeal from the 298th Judicial District
GKASREKHALILI D/B/A ADDISON                        Court of Dallas County, Texas, (Tr,Ct.No.
EXPRESS CAR & LIMOUSINE SERVICE,                   Cause No. 201 0M7004).
AND FA FEMA FAIYAZ ppe1lants                       Opinion delivered by Justice O’Neill,
                                                   Justices FitzGerald and LangMiers,
No. 051 U0I I42CV            V                     participating.

CINEMACAR LEASING, INC. Appellee

       Based on the Court’s opinion of this date, the appeal is DISMISSED as moot.

        It is ORDERED that appellee Cinemacar Leasing, Inc. recover its costs of this appeal
from Addison Limos LLC, Mahmood Ghasrekhalili d/h/a Addison Express Car & Limousine
Service, and Fatema Faiyaz.

Judgment entered November 14, 2012.


                                                     -   I,
                                                                 /     /   I
                                                                       / 1
                                                   1\1lII \FI. .1. ()‘NI’Ili.
                                                   i1s II(I